Citation Nr: 0910173	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-41 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
February 1970.  His awards and decorations include the Purple 
Heart Medal and Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  Jurisdiction over the claims folder subsequently was 
transferred to the RO in Reno, Nevada.

In February 2005, the Veteran testified at a hearing before a 
Decision Review Officer of the RO in Portland, Oregon.  He 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge in Reno, Nevada, in March 2007.  
Transcripts of those proceedings are of record.

When this case previously was before the Board in December 
2007, it was remanded for additional development.  The case 
since has been returned to the Board for further appellate 
action.


REMAND

Pursuant to the Board's December 2007 remand instructions, 
the Veteran was afforded a VA examination in September 2008 
to determine the etiology of his COPD.  The examination 
report notes that the Veteran reported having smoked two to 
five packs of cigarettes per day between 1967 and 1991.

A statement from the Veteran's representative dated in 
November 2008 indicates that the examination report 
misrepresents the Veteran's smoking history and that the 
examiner subsequently rescinded this misstatement in an 
addendum dated September 24, 2008.  However, that addendum is 
not of record and was not addressed in the supplemental 
statement of the case prepared on September 28, 2008, and 
mailed to the Veteran in October 2008.

In light of the foregoing, this case must be remanded so that 
the September 24, 2008, addendum may be obtained and a 
supplemental statement of the case addressing it may be 
issued.  See 38 C.F.R. § 3.159(c)(2); 19.31(b) (2008).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
should undertake appropriate development 
to obtain the September 24, 2008, 
addendum to the VA examination report 
dated September 16, 2008.

2.  The RO or the AMC should undertake 
any other development it determines to 
be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for 
service connection for COPD.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


